PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on November 22, 2010, in Duval County Circuit Court case number 2009-CF-7708 is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the lower tribunal for treatment as a notice of appeal. The Court notes that the lower tribunal has already appointed the Office of the Public Defender, Fourth Judicial Circuit, to represent petitioner on appeal, and construes the order of appoint*976ment as extending to the belated appeal authorized by this opinion.
VAN NORTWICK, MARSTILLER, and SWANSON, JJ., concur.